Case 18-12010        Doc 35     Filed 04/30/19     Entered 04/30/19 07:39:25          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12010
         Nicole L Reed

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/25/2018.

         2) The plan was confirmed on 06/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/15/2018.

         5) The case was converted on 04/17/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,045.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12010       Doc 35         Filed 04/30/19    Entered 04/30/19 07:39:25                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $4,607.66
        Less amount refunded to debtor                             $250.00

 NET RECEIPTS:                                                                                       $4,357.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,229.84
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $241.31
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $1,471.15

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADTALEM GLOBAL EDUCATION          Unsecured      3,500.00       3,595.19         3,595.19           0.00       0.00
 ALLY FINANCIAL                    Unsecured            NA       4,210.43         4,210.43           0.00       0.00
 ALLY FINANCIAL                    Secured        8,500.00       8,500.00         8,500.00      2,568.55     317.96
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      7,800.00       8,722.80         8,722.80           0.00       0.00
 ECMC                              Unsecured            NA     26,640.66        26,640.66            0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured      1,000.00       3,443.20         3,443.20           0.00       0.00
 NICOR GAS                         Unsecured         269.00        319.44           319.44           0.00       0.00
 RUSH COPLEY MEDICAL CTR           Unsecured         300.00           NA               NA            0.00       0.00
 SVF GABLES LLC                    Unsecured         765.00           NA               NA            0.00       0.00
 COMCAST                           Unsecured           1.00           NA               NA            0.00       0.00
 COMED                             Unsecured      2,000.00            NA               NA            0.00       0.00
 EDUCATION DIRECT LOAN             Unsecured     15,000.00            NA               NA            0.00       0.00
 DREYER MEDICAL CLINIC SC          Unsecured         300.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12010        Doc 35      Filed 04/30/19     Entered 04/30/19 07:39:25              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $8,500.00          $2,568.55            $317.96
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $8,500.00          $2,568.55            $317.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,931.72                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,471.15
         Disbursements to Creditors                             $2,886.51

 TOTAL DISBURSEMENTS :                                                                       $4,357.66


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
